Honorable L. D. Eakman
County Attorney, Montague County
Montague, Texas
Dear Sir:                    Opinfon NO. O-6099
                             Re: Whether Article 259, Vernon's
                                   Annotated Penal Code, applies
                                  to county clerk's offices where
                                  and when absentee votes are
                                  being cast under the facts stated,
           Your .letterof July 4, 1944, requesting the opinion
of this department on the question stated therein Is as follows:
           "Under article 259, Penal Code, 'Whoever
    shall do any electioneering or loiterfng within
    one hundred feet of the entrance of the place
    where the election is to be held, shall be fined
    not exceeding one hundred dollars.' I would like
    to have an opinionas to whether this article
    also applies to the County Clerk's office where
    and when absente,evotes are being cast.
           I'Inthis County the present County Clerk
    fs asking for re-election and he has one deputy
    that electioneers with every person who comes
    into the County Clerk's office to vote an absentee
    ballot. I would like to know If thfs deputy is
    violating the above article. I will appreciate
    an opinion on this question at the earliest date
    possible as the absentee voting has already started."
            A,rticle259, Vernon's Annotated Penal Code, provides:
          "Whoever shall do any electioneering or
   loitering within one hundred feet of the entrance
   of the place where the election Fs to be held,
   or who shall hire any vehicle for the purpose of
   conveying voters to the polling place, or shall
   wilfully remove any ballots from the poilfng
   place, except as permitted by law, shall be fined
   not exceeding five hundred dollars."
            Article 2956, Vernon?s Annotated Clvrl Statutes, per-
Honorable L, D. Eakman, pa&:!          o -6ogg


talns to absentee voting,   Subdivision 10 of said   statute   pro-
vides:
           "The county clerks, their deputies and
    officers acting under this article shall be
    considered as judges or officers of electlon
    within the scope of Articles 215 to 231, fn-
    elusive, of the Penal Code of Texas, and all
    amendments thereto, end be punishable as in
    said articles respectively provided in the
    case of judges OP officers of the election."
           Generally speaking, the Penal Statutes.~shallbe con-
strued according to the plain import of the language inwhich
they are written, without regard to the dlstinctlon usually made
betweenthe construction of penal laws and laws upon other sub-
jects; and no person shall be punished for an offense which is
not made penal by the plain import of the words of a law. After
carefully considering thenforegoing statutes, you are respect-
fully advised t~hatit is the~opinion of this department that
Article 259, Vernon's Annotated Penal Code, has no application
to the question submitted in your inquiry. However, your in-
quiry does not request the opinion of this department, and~we
express no opinion, as to whether such acts of the deputy are
violative of the prohibftion contained in Articles 215-231 of
the Penal Code.
                                  Yours very truly
                                ATTORNEY GENERAL OF TEXAS

                                  By s,6AArdell
                                              Wflliams
                                       Ardell Williams
                                       Assistant
AW:EP:wc
APPROVED JUL 13, 1944
s/Gee D P, Blackburn (ACTMG]
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman